Citation Nr: 1021452	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left lung disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
left lung disability.  

The Veteran was scheduled for a December 2007 videoconference 
hearing; however, he withdrew his hearing request prior to 
the hearing date.  

The Board remanded the case to the RO for further development 
in July 2006 and in January 2009.  Development has been 
completed and the case is once again before the Board.  


FINDING OF FACT

The Veteran's diagnosed left lung disabilities are not shown 
to be etiologically related to service. 


CONCLUSION OF LAW

A left lung disability was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In a March 2005 letter, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

A July 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
July 2006.  The RO readjudicated the case in a November 2006 
statement of the case (SOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
SOC or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in April 2009 to 
address his claimed lung disability.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the VA examination obtained in this case is 
adequate as it is predicated on a review of the claims folder 
and medical records contained therein; contains a description 
of the history of the disability at issue; documents and 
considers the Veteran's own reported history; and contains an 
clearly articulated medical opinion based on the physician's 
expertise, as well as reasons and bases for the opinion 
rendered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran 
indicated in May 2010 response to his SSOC that he had 
additional evidence to submit, and he wished for VA to wait 
the full 30-day period for submission of that evidence.  No 
additional evidence was received within 30 days of the date 
of the Veteran's SSOC, therefore, the case was returned to 
the Board for review.  The Board is not aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including sarcoidosis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 1967 induction examination did not reflect a lung 
disability at the time of the Veteran's enlistment.  Service 
treatment records do not note any treatment in-service that 
can be related to a lung condition.  A chest x-ray completed 
at the time of the Veteran's separation from service shows 
that there was a slight prominence of the hilar shadows 
bilaterally, representing either minimal lymph node 
enlargement or possibly an extreme variant of normal hilar 
shadows.  

February 1986 chest x-rays reflect calcified mediastinal and 
hilar lymph nodes, suggestive of old granulomatous disease.  
March 2003 and August 2003 private and VA chest x-rays 
reflect calcified hilar, parahilar, and mediastinal lymph 
nodes.  The March 2003 private treatment note also indicates 
some linear densities on the left side which may represent 
atelectasis.  

The Veteran was afforded a VA examination in January 2009 to 
determine if he has  a current left lung disability which is 
related to service.  The VA examiner reviewed the claims file 
and discussed pertinent findings from the medical records.  
The VA examiner discussed the Veteran's medical history in 
depth.  The Veteran had a history of chronic exertional 
dyspnea, easy fatigability, and sleep apnea.  He had some 
occasional atypical chest pains.  The Veteran had no 
exertional chest pain.  He had a polysomnography done by a 
private physician which showed severe obstructive sleep apnea 
syndrome.  The Veteran had intermittent epistaxis, but no 
recent epistaxis.  He denied exposure to mold, pigeons, 
birds, or pets.  The Veteran had a history of multiple 
coronary risk factors, diabetes, metabolic syndrome, 
essential hypertension, PTSD, and hyperlipidemia.  He denied 
a history of pulmonary sarcoid, pulmonary tuberculosis or 
silicosis, pulmonary mycosis, or a history of myocardial 
infarction.  There was no history of pulmonary artery 
hypertension, cor pulmonale, respiratory failure, deep vein 
thrombosis, or chronic thrombopulmonary embolism.  

In service, the Veteran reported that in around 1969, he had 
an episode of lightheadedness.  He felt funny and passed out.  
The VA examiner stated that he had syncope.  The Veteran was 
in the hospital for about three and a half days and was given 
oxygen.  The Veteran stated that he had a problem with the 
left lung, but was unable to say whether he had a 
pneumothorax or atelectasis.  The Veteran stated that his 
left lung collapsed, but denied a history of pneumonia, mucus 
plugging, atelectasis, hemoptysis, or interpulmonary 
bleeding.  The Veteran did not have a tube thoracostomy or 
bronchoscopy done and there was no data available on his 
cardiac evaluation of cardiac echocardiogram or Holter 
monitor at that time.  The Veteran denied a history of 
bronchial asthma or respiratory allergies.

With respect to his personal history, the Veteran was noted 
to be an ex-smoker.  He quit smoking 25 years prior.  He had 
a smoking index of 40-pack years.  The Veteran's occupational 
history was remarkable for working in a paper factory with 
paper dust for 29 years.  The Veteran also worked with a 
forklift for six-and-a-half years outside of service.  In 
service, the Veteran worked in sandbagging and building 
bunkers for about a month.  The Veteran was unemployed at the 
time of examination.  He denied a history of working with 
asbestos, insulation, boiler maker pipe fitting, refinery, 
welding, or working in a rock quarry.  The Veteran's family 
history was negative for pulmonary sarcoid, pulmonary 
vasculitis, pulmonary artery hypertension, or hypercoagulable 
state.  

A physical examination was completed.  An EKG and pulmonary 
function testing was also completed and the results were 
reported.  The Veteran's chest x-ray showed old granulomatous 
lung disease with bilateral eggshell calcifications of the 
hilar, and right paratracheal and bilateral hilar noted 
calcifications.  There was cardiomegaly, chronic pulmonary 
congestion, and prominent central pulmonary arteries.  The 
Veteran's old 1969 chest x-ray, which was previously 
submitted by the Veteran, was also reviewed.  The VA examiner 
stated that the 1969 x-ray did not show any eggshell 
calcification at that time.  

The VA examiner stated that the Veteran's eggshell 
calcifications were considered to be due to old granulomatous 
lung disease, and this was suggestive of silicosis.  The VA 
examiner stated that silicosis was most likely due to 
exposure outside of service.  He indicated that rarely can 
this eggshell calcification be due to sarcoid or old 
granulomatous lung disease.  The VA examiner stated that the 
Veteran's pulmonary function testing was suggestive of mild 
restrictive disease due to obesity, and moderate small airway 
disease due to his past smoking.  The VA examiner stated that 
there was unequivocally no evidence of any left lung 
disability from service.  The VA examiner noted that the 
Veteran had a gallium lung scan done in January 2008 which 
may be suggestive of active alveolitis, and suggested a 
possibility of sarcoid or silicosis.    

The Board finds that although the VA examiner identified a 
possible diagnosis of sarcoid, presumptive service connection 
is not warranted where sarcoid or sarcoidosis is not shown to 
have manifested to a compensable degree within one year of 
the Veteran's separation from service.  

The Veteran has a current lung diagnoses, shown by the April 
2009 VA examination to include eggshell calcifications due to 
old granulomatous lung disease, mild restrictive disease due 
to obesity, moderate small airway disease due to smoking, and 
possible sarcoid or silicosis.  However, the April 2009 VA 
examiner found that there was unequivocally no evidence of 
any left lung disability from service.  According to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC), "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the April 2009 VA opinion provides the most 
probative evidence of record with respect to the Veteran's 
current diagnosis and the etiology of that diagnosis.  The 
medical evidence reviewed and discussed by the examiner was 
factually accurate.  The Board notes, particularly, that he 
Veteran had an opportunity to review a 1969 chest x-ray 
completed at the time of the Veteran's separation from 
service.  

The Veteran's medical records were reviewed and considered, 
as was his own reported medical history.  The Board notes 
that the Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board finds that the Veteran is competent to 
describe his own medical history in this case, and that he is 
credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds that the Veteran's self-report was adequately 
considered by the April 2009 VA examiner, and his statements 
were given adequate weight.  The Board notes, however, that 
the Veteran cannot provide a competent opinion regarding 
diagnosis and causation.  Medical evidence is necessary in 
this regard. 

Based on all the evidence and on his expertise, the VA 
examiner provided a fully articulated opinion and provided 
sound reasoning for his conclusion.  Based on the medical 
evidence and on his own expertise, the VA examiner determined 
that the Veteran's eggshell calcifications were due to old 
granulomatous lung disease, and were suggestive of silicosis.  
The VA examiner found that silicosis was most likely due to 
exposure outside of service.  He found that the Veteran's 
mild restrictive disease was due to obesity, and moderate 
small airway disease was due to the Veteran's smoking 
history.   The Veteran's various lung diagnoses are not shown 
to be related to service.  The Board finds, based on the 
April 2009 VA examiner's opinion, that service connection for 
a left lung disability is not warranted. 

C.  Conclusion

The Veteran's currently diagnosed lung disabilities are not 
shown to have been incurred or aggravated in service, 
sarcoidosis did not manifest within a year following the 
Veteran's separation from service, and no nexus has been 
established between the Veteran's current disabilities and 
his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a left lung disability etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a left lung disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


